Citation Nr: 0202612	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  00-01 098	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the feet.

2.  Entitlement to service connection for degenerative 
arthritis of the cervical spine.

3.  Entitlement to service connection for residuals of a left 
hip replacement.

4.  Entitlement to service connection degenerative arthritis 
of the right hip.

5.  Entitlement to service connection for degenerative 
arthritis of the ankles.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to September 1952, from January 1953 to December 1956, and 
from January 1957 to January 1974.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 1999 rating decision by the RO which denied the 
veteran's claim for service connection for a right hip 
replacement and for degenerative arthritis of the cervical 
spine, hip, ankles and feet.

The Board notes that while the claim of service connection 
for a right hip replacement has been adjudicated, the medical 
evidence shows that it is the veteran's left hip which has 
been replaced and not the right.  This oversight amounts to 
harmless error, as all of the medical evidence used in 
adjudicating the veteran's claim clearly noted the veteran's 
left hip replacement.  As listed on the cover sheet of the 
decision, the issue on appeal is entitlement to service 
connection for residuals of a left hip replacement.

The Board is undertaking additional development on the claims 
of service connection for residuals of a left hip replacement 
and for degenerative arthritis of the right hip and ankles 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.).  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing these issues.

The claims of service connection for degenerative arthritis 
of the feet and cervical spine will be discussed below.

FINDING OF FACT

There is no evidence of a medical nexus between the veteran's 
active military service and his postservice diagnosis of 
degenerative arthritis of the feet and cervical spine.


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the feet was not incurred in or 
aggravated by active military service, and it cannot be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2. Degenerative arthritis of the cervical spine was not 
incurred in or aggravated by active military service, and it 
cannot be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed September 1999 
rating action, and were provided a Statement of the Case 
dated in November 1999 and a Supplemental Statement of the 
Case in May 2001.  These documents provided notification of 
the information and medical evidence necessary to 
substantiate his claims.  The RO has obtained relevant 
records adequately identified by the veteran and has 
scheduled him for VA examinations.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal, regarding the claims for service connection for 
degenerative arthritis of the feet and cervical spine, poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Service connection for degenerative arthritis of the feet and 
cervical spine

The veteran claims that he has arthritis of the feet and 
cervical spine, which is related to service.  Service 
connection may be granted for disability resulting from 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Arthritis may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.307, 3.309 (2001). 

The veteran had active military service from September 1950 
to September 1952, from January 1953 to December 1956, and 
from January 1957 until his retirement in January 1974.  
Examinations from 1950 to 1974, including his retirement 
examination, are negative for any complaints or diagnosis 
concerning arthritis of the cervical spine and/or feet.  In 
April 1994, the veteran underwent a bone scan.  The bone scan 
revealed degenerative changes in the cervical spine and feet.  
This was the first medical evidence indicating the veteran 
had arthritis of the feet and cervical spine.  The finding of 
arthritis was found approximately 20 years after service.  
Consequently, service connection is not warranted on a 
presumptive basis. 

When examined by VA in April 2001, it was reported that X-ray 
studies of the feet showed sesamoid arthrosis at the great 
toe level and that X-ray studies of the cervical spine showed 
spondylosis changes of the lower segments.  The diagnoses at 
that time included bilateral mild hallux valgus and sesamoid 
arthrosis, and cervical spondylosis.  

While the evidence currently shows that the veteran has 
arthritis of the feet and cervical spine, what is missing in 
the instant case is medical evidence of a nexus between such 
arthritis and service.  The assertion of the veteran and his 
representative to the effect that the veteran's arthritis of 
the feet and cervical spine is related to service cannot be 
considered competent medical evidence of a nexus.  Neither 
the veteran nor his representative is competent to offer 
opinions regarding medical diagnosis or causation.  As lay 
people, they lack the capability to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education.  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet.App. 91 (1993).

The only evidence which addresses whether there is a 
relationship between the veteran's arthritis of the feet and 
service is an April 2001 VA examination report.  However, the 
Board notes that this report does not lend support for the 
veteran's assertion that his arthritis of the feet and 
cervical spine is related to service.  The VA examiner 
stated, in essence, that there was no relationship between 
arthritis of the feet and cervical spine, and service.  The 
examiner noted that there was nothing in the veteran's 
service medical records which suggested such a relationship.  
The examiner also noted that his arthritis of the feet and 
cervical spine could simply be the result of the aging 
process.  The examiner further stated that the conditions had 
27 years to develop since his release from active military 
duty and that there was no evidence in his military records 
that arthritis of the feet and cervical spine were present in 
service.  The Board finds the April 2001 VA opinion is of 
significant probative value as a complete rationale was given 
for the opinion.  The VA examiner's opinion was based on 
examination findings, historical records (including service 
medical records), and medical principles. 

In the absence of a medical nexus between his current 
arthritis of the feet and cervical spine and service, the 
Board finds that the preponderance of the evidence is against 
the claims; the benefit-of-the doubt doctrine is 
inapplicable, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for degenerative arthritis of the feet is 
denied.

Service connection for degenerative arthritis of the cervical 
spine is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



